DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-6 and 10, drawn to pairs of polypeptides having at least 90% sequence identity to SEQ ID NO: 10 and 11, as well as fusion proteins comprising them, nucleotides encoding said polypeptides and fusion proteins, vectors comprising said polynucleotides, host cells transfected with said vectors, and methods of editing the FUT8 gene of CHO using the fusion proteins of claim 3.
Group II, claim(s) 11 (partial) and 12, drawn to a method for producing an antibody, involving transfection with a vector of claim 5.
Group III, claim(s) 11 (partial), 13, 17-18 and 20-22, drawn to antibodies, pharmaceutical compositions comprising them, and methods of preventing/treating disease comprising the administration of an antibody according to claim 13.
Group IV, claim(s) 14 and 19, drawn to a cell with CCTCC NO: C2017127 or a nucleic acid sequence or CHO cell comprising said sequence, wherein the sequence has at least 90% identity to SEQ ID NO: 28.


Groups I/II (grouped together), III, and IV lack unity of invention among each other because the groups relate to polypeptides or polynucleotides of different structures which do not share the same or corresponding technical feature.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a vector comprising at least one polynucleotide of claim 2, said nucleotides being nucleotides encoding sequences comprising amino acid sequences having at least 90% identity to SEQ ID NO: 10 or SEQ ID NO:11, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Saydaminova et al in WO 2015/168547 (hereafter Saydaminova). 
Saydaminova teaches a sequence encoding the polypeptide of SEQ ID NO: 92 of Saydaminova (p. 18, line 4 through p. 19, line 10), having 95% identity for instant SEQ ID NO: 10 (see BLAST alignment below; SEQ ID NO: 10 in Query row, Saydaminova SEQ ID NO: 92 in Sbjct row). Saydaminova further discloses wherein the nucleic acid expression cassettes of Saydaminova can be cloned into a vector (p. 

Score
Expect
Method
Identities


1158 bits(2996)
0.0
Compositional matrix adjust.
617/648(95%)



Query  1     LTPEQVVAIA SHDGGKQALETVQRLLPVLCQAHGLTPAQVVAIA SHDGGKQALETVQRLL  60
             LTP+QVVAIA S+ GGKQALETVQRLLPVLCQAHGLTPAQVVAIA S+ GGKQALETVQRLL
Sbjct  1184  LTPDQVVAIA SNIGGKQALETVQRLLPVLCQAHGLTPAQVVAIA SNIGGKQALETVQRLL  1243

Query  61    PVLCQAHGLTPAQVVAIA SNIGGKQALETVQRLLPVLCQAHGLTPDQVVAIA SNIGGKQA  120
             PVLCQ HGLTPAQVVAIA SNIGGKQALETVQRLLPVLCQAHGLTPDQVVAIA S+ GGKQA
Sbjct  1244  PVLCQDHGLTPAQVVAIA SNIGGKQALETVQRLLPVLCQAHGLTPDQVVAIA SHDGGKQA  1303

Query  121   LETVQRLLPVLCQAHGLTPDQVVAIA SNNGGKQALETVQRLLPVLCQAHGLTPDQVVAIA   180
             LETVQRLLPVLCQAHGLTPDQVVAIA SN GGKQALETVQRLLPVLCQAHGLTP QVVAIA 
Sbjct  1304  LETVQRLLPVLCQAHGLTPDQVVAIA SNIGGKQALETVQRLLPVLCQAHGLTPAQVVAIA   1363

Query  181   SNIGGKQALETVQRLLPVLCQAHGLTPDQVVAIA SNGGGKQALETVQRLLPVLCQAHGLT  240
             S+ GGKQALETVQRLLPVLCQAHGLTPDQVVAIA SNGGGKQALETVQRLLPVLCQAHGLT
Sbjct  1364  SHDGGKQALETVQRLLPVLCQAHGLTPDQVVAIA SNGGGKQALETVQRLLPVLCQAHGLT  1423

Query  241   PAQVVAIA SNGGGKQALETVQRLLPVLCQAHGLTPAQVVAIA SHDGGKQALETVQRLLPV  300
             P QVVAIA SN GGKQALETVQRLLPVLCQ HGLTP QVVAIA S+ GGKQALETVQRLLPV
Sbjct  1424  PDQVVAIA SNIGGKQALETVQRLLPVLCQDHGLTPDQVVAIA SNGGGKQALETVQRLLPV  1483

Query  301   LCQAHGLTPAQVVAIA SNGGGKQALETVQRLLPVLCQAHGLTPAQVVAIA SNGGGKQALE  360
             LCQAHGLTP QVVAIA SNGGGKQALETVQRLLPVLCQAHGLTPAQVVAIA SNGGGKQALE
Sbjct  1484  LCQAHGLTPDQVVAIA SNGGGKQALETVQRLLPVLCQAHGLTPAQVVAIA SNGGGKQALE  1543

Query  361   TVQRLLPVLCQAHGLTPAQVVAIA SNNGGKQALETVQRLLPVLCQAHGLTPDQVVAIA SH  420
             TVQRLLPVLCQAHGLTP QVVAIA SN GGKQALETVQRLLPVLCQAHGLTP+QVVAIA SH
Sbjct  1544  TVQRLLPVLCQAHGLTPEQVVAIA SNGGGKQALETVQRLLPVLCQAHGLTPEQVVAIA SH  1603

Query  421   DGGKQALETVQRLLPVLCQAHGLTPAQVVAIA SNIGGKQALETVQRLLPVLCQAHGLTPD  480
             DGGKQALETVQRLLPVLCQAHGLTPAQVVAIA SNIGGKQALETVQRLLPVLCQAHGLTP 
Sbjct  1604  DGGKQALETVQRLLPVLCQAHGLTPAQVVAIA SNIGGKQALETVQRLLPVLCQAHGLTPA  1663

Query  481   QVVAIA SNIGGKQALETVQRLLPVLCQAHGLTPDQVVAIA SNIGGKQALETVQRLLPVLC  540
             QVVAIA SN GGKQALETVQRLLPVLCQ HGLTP QVVAIA SN GGKQALETVQRLLPVLC
Sbjct  1664  QVVAIA SNNGGKQALETVQRLLPVLCQDHGLTPAQVVAIA SNGGGKQALETVQRLLPVLC  1723

Query  541   QAHGLTPDQVVAIA SNNGGKQALETVQRLLPVLCQAHGLTPDQVVAIA SHDGGKQALETV  600
             QAHGLTPDQVVAIA SNNGGKQALETVQRLLPVLCQAHGLTP QVVAIA SHDGGKQALETV
Sbjct  1724  QAHGLTPDQVVAIA SNNGGKQALETVQRLLPVLCQAHGLTPAQVVAIA SHDGGKQALETV  1783

Query  601   QRLLPVLCQAHGLTPAQVVAIA SNGGGRPALESIVAQLSRPDPALAAL  648
             QRLLPVLCQAHGLTP QVVAIA SNGGG+ ALESIVAQLSRPDPALAAL
Sbjct  1784  QRLLPVLCQAHGLTPEQVVAIA SNGGGKQALESIVAQLSRPDPALAAL  1831

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T. HUMBARGER whose telephone number is (571)272-1316.  The examiner can normally be reached on Monday-Thursday 7:45 am - 4:45 pm and alternate Fridays from 7:45 am to 3:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/S.T.H./Examiner, Art Unit 1647                                                                                                                                                                                                        
/Adam Weidner/Primary Examiner, Art Unit 1649